DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Conover on 8/31/2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 10 has been amended to recite:
A system for holding and controlling medical instruments during procedures, the system comprising: a first assembly of 3D printed components comprising: an end effector configured to hold a medical instrument; a rotational and translational (RT) mechanism configured to rotate and translate the medical instrument along an insertion axis; a motor box comprising a plurality of motors configured to provide motion inputs to a pair of parallel five-bar the pair of parallel five-bar linkages configured to translate, pitch, and yaw the platform with respect to a principal 
Claim 13 has been amended to recite:
The system of claim 10, wherein each of the five-bar linkages comprise[[s]] a plurality of links and a plurality of hinge joints capable of being printed as a single unit in a printed configuration and used as the single unit in a deployed configuration.
Claims 14-20 have been canceled.
Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a system for holding and controlling medical instruments during procedures, the system comprising a pair of parallel five-bar planar linkages configured to translate, pitch, and yaw the platform with respect to a principal axis that is parallel to the insertion axis and a motor box comprising a plurality of motors configured to provide motion inputs to the pair of parallel five-bar planar linkages, wherein the motion inputs are provided to the RT mechanism using a cable or belt running parallel to the pair of five-bar planar linkages.
The closes prior art Lavallee et al. (WO 2014/198784) discloses a system for holding and controlling medical instruments during procedures and a pair of parallel five-bar planar linkages configured to translate, pitch, and yaw the platform with respect to a principal axis that is parallel to the insertion axis and a motor box comprising a plurality of motors configured to provide motion inputs to the pair of parallel five-bar planar linkages. However, the cited reference fail to individually disclose, or suggest when combined the motion inputs are provided to the RT mechanism using a cable or belt running parallel to the pair of five-bar linkages.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the motion inputs are provided to the RT mechanism using a cable or belt running parallel to the pair of five-bar planar linkages in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792